Citation Nr: 0407218	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-02 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for pleural plaque.

3.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
small bilateral pleural plaques and for chronic obstructive 
pulmonary disease. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran was exposed to asbestos in service.

3.  The veteran does not have a current disability of 
asbestosis.

4.  The veteran does have a current disability of pleural 
plaque.

5.  Competent evidence of a nexus between the veteran's 
current disability of pleural plaque and exposure to asbestos 
is of record.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Pleural plaque was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a letter dated in April 2001, the RO notified the veteran 
that service connection for a disability related to asbestos 
exposure can be established if the evidence shows he was 
exposed to asbestos in service and if there is specific 
medical evidence post service.  The RO stated that it would 
need any medical evidence that the veteran could provide 
showing disabilities due to exposure to asbestos.  It noted 
that the best evidence he could provide would be biopsy 
specimens or medical findings showing the existence of 
asbestos fibers.  The RO noted that if that evidence was not 
available, the veteran should furnish the results of any 
chest x-rays that had been taken since service, as well as 
the results of any pulmonary function tests since service.

In an August 2002 VCAA letter, the RO stated that in order to 
establish entitlement to service connection, the evidence 
must show a current disability, an injury in military service 
or a disease that began in or that was made worse during 
military service, or an event in service causing injury or 
disease, and a relationship between the current disability 
and the injury, disease, or event in service.  Under a 
heading entitled "What You Should Do in Support of Your 
Claim," the RO stated that the veteran needed to submit 
medical evidence that he had asbestosis.  In the February 
2003 statement of the case, the RO provided the veteran with 
the text of 38 C.F.R.  § 3.303, pertaining to the principles 
related to service connection. 

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the August 2002 VCAA letter, under a heading 
entitled "What Is VA's Duty to Assist You in Obtaining 
Evidence for Your Claim," the RO stated that it would help 
the veteran obtain medical records, employment records, or 
records from other Federal agencies, but that the veteran had 
to provide the RO with sufficient information so that it 
could obtain the records from the appropriate person or 
agency.  The RO stressed that it was still the veteran's 
responsibility to support his claim with the appropriate 
evidence.  The RO also stated that it would obtain his 
service medical records and other military service records if 
necessary.  Under a heading entitled "What Has Been Done to 
Help With Your Claim," the RO indicated that it had 
requested the National Personnel Records Center to provide 
information regarding the level of probability that the 
veteran was exposed to asbestos.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
and personnel records, the private treatment records, and the 
VA examination reports.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the issues of service 
connection for asbestosis and emphysema/COPD, a substantially 
complete application was received in July 2000.  Thereafter, 
in a rating decision dated in October 2001, those issues were 
denied.  Only after that rating action was promulgated did 
the AOJ, in August 2002, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421. 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) was provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

In a November 1941 enlistment examination report, examination 
of the respiratory system, bronchi, lungs, and pleura was 
normal.

In an October 1945 separation examination report, it was 
noted that a chest x-ray of the veteran was negative, and 
that examination of the respiratory system, bronchi, lungs, 
and pleura was normal.

The veteran's Notice of Separation from the U.S. Naval 
Service, Form NAVPERS-553, indicated that the veteran served 
as a gunner's mate.  His service records indicated that he 
served on a vessel during enemy air attacks, carrier strikes, 
and landing operations in the South Pacific, and that he 
provided close fire support during landing operations.  The 
Form NAVPERS-553 indicated that he worked as a section hand 
on the railroad prior to entering service.

A private x-ray report of the chest dated in October 1999 
noted that the lungs were severely emphysematous with 
scarring.  The impression included severe scarring.

In a statement dated in July 2000, a private physician 
indicated that he had cared for the veteran for the past 
number of years, and that the veteran had severe, chronic 
obstructive pulmonary disease that was almost 100 percent 
debilitating to him.  He stated that it was clearly evident, 
with the history he had, that the veteran's problem could 
well be related to his asbestos exposure.  He stated that the 
veteran had classic findings on physical examination that 
could represent this type of process.  He stated that he 
would be in agreement with the diagnosis that the problem was 
related to asbestos exposure, and he felt strongly that this 
would be accurate.  He stated that given the history of 
contact and the duration of the contact with those agents, 
that it was clearly evident that this played a major role.  
In a physical examination report the physician noted an 
assessment of COPD, history of asbestos exposure. 

In a statement dated in July 2000, the veteran indicated that 
during service he was exposed to asbestos while assisting a 
maintenance man who was repairing steam leaks in the pipes 
and boiler system.  He stated that he slept in tight quarters 
with the pipes running directly over his head, and that the 
air was contaminated with asbestos fibers following the 
repairs to the leaks.  He stated that he assisted in tearing 
the old asbestos wrapping off of the pipes.

An April 2001 VA radiology report noted that there were some 
areas of fibronodular scarring in the anterior aspect of the 
right lower lobe or right middle lobe, and there was right 
apical, parenchymal, and pleural scarring.  The impression 
was small bilateral pleural plaques with a small amount of 
calcium, findings supporting a clinical history of asbestos 
exposure, and diffuse lung changes most consistent with 
emphysematous bullous disease with fibronodular areas of 
scarring.

In an asbestos questionnaire received in April 2001, the 
veteran indicated that he was a deck hand, gunner's mate, and 
maintenance helper during service.  He stated that he tore 
asbestos wrapping from pipes numerous times for periods of up 
to two hours at a time.  He stated that he was a warehouseman 
in shipping and receiving for 30 years.  He indicated that he 
was not aware of any exposure to asbestos outside of military 
service.

In a statement dated in April 2001, the veteran asserted that 
during service, when he was below deck, he was continually 
exposed to asbestos dust, and that during civilian life he 
worked on a ranch and never had any exposure to asbestos.  He 
stated that an MRI showed his present lung condition with 
fibronodular areas of scarring, consistent with asbestosis.  
He stated that he was on oxygen 24 hours per day due to this 
condition.

In a November 2001 letter, the veteran stated that x-rays 
showed that he had pleural plaques along the anterolateral 
aspect of the right lung with amounts of calcium, and along 
the posterior aspect of the right lower lobe or right middle 
lobe.  He stated that he had right apical, parenchymal, and 
pleural scarring, all of which supported a clinical history 
of asbestos exposure during service.  He stated that the 
medical reports showed that all the symptoms of asbestosis 
were present in his lungs, and that he was unable to undergo 
specific invasive procedures that would give a definitive 
diagnosis.  He stated that as the medical records reflected 
"all" the symptoms, the findings were indicative of 
asbestosis.  He stated that service connection should be 
granted based on the doctrine of reasonable doubt.

A November 2002 VA x-ray report noted COPD changes with 
fibrolinear markings seen bilaterally.  There were no focal 
infiltrates and no evidence of pleural effusions or 
pneumothoraces.  Pleural thickening was noted in the 
costophrenic angles bilaterally.  The impression was COPD 
changes with no focal lung disease.

In a January 2003 VA examination report, the examiner noted 
that the veteran had distant breath sounds.  There were no 
rales, rubs, or wheezes.  Breath sounds were prolonged.  Very 
mild clubbing was noted of the distal fingers.  The diagnoses 
were (1) emphysema/COPD, and (2) pleural plaque, consistent 
with prior exposure to asbestos.  The examiner noted that 
there was no evidence to suggest full blown asbestosis by 
chest x-ray, pulmonary function tests, or CT of the thorax.  
She noted that whereas the veteran did have a reliable 
history of asbestos exposure while in active naval service, 
and had an appropriate lag time between exposure and 
detection, there was no evidence of lung fibrosis by 
radiograph or CT scan.  There was also no restrictive pattern 
of lung function, which would be anticipated though not 
absolute if the veteran was afflicted with asbestosis.

The examiner opined that while the veteran did have evidence 
of exposure to asbestos, he did not meet the clinical 
definition of asbestosis and therefore it was not at least as 
likely as not that the veteran's lung condition was due to 
the asbestos that he was exposed to while in active military 
service.  She stated that the asbestos exposure was not 
causing the expected pulmonary fibrosis and restrictive lung 
pattern that one would expect.  

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

a.  Asbestosis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for asbestosis.

In order to warrant service connection, the evidence must 
show a current disability, a disease or injury in service, 
and a nexus between the current disability and the disease or 
injury in service.  38 C.F.R. § 3.303 (2003).  The Board 
finds that the veteran does not have a current disability of 
asbestosis, as a diagnosis of asbestosis is not of record.  
In the January 2003 VA examination report, the examiner 
stated that the veteran did not meet the clinical definition 
of asbestosis, even though there was evidence that he had 
been previously exposed to asbestos.  The examiner stated 
that there was no evidence to suggest full blown asbestosis 
by chest x-ray, pulmonary function tests, or CT of the 
thorax.  She noted that asbestosis was another term for 
pulmonary parenchymal fibrosis, and that there was no 
evidence of lung fibrosis.  

The Board notes that the private physician in his July 2000 
statement indicated that the veteran had COPD, with a history 
of asbestos exposure, but did not diagnose the veteran with 
asbestosis.

The Board notes that the veteran has asserted that the x-rays 
showed pleural plaque, fibronodular areas of scarring, and 
apical, parenchymal, and pleural scarring, and that these x-
ray findings supported a diagnosis of asbestosis.  He stated 
that he was unable to undergo specific invasive procedures 
that would give a definitive diagnosis.  The Board notes that 
the veteran does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  Whether he has asbestosis is a matter of medical 
diagnosis, and thus the Board must rely on the medical 
reports of the VA and private physicians for a finding of a 
diagnosis of asbestosis.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for asbestosis, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

b.  Pleural plaque

The Board finds that the evidence supports a grant of service 
connection for pleural plaque.

In order to warrant service connection, the evidence must 
show a current disability, a disease or injury in service, 
and a nexus between the current disability and the disease or 
injury in service.  38 C.F.R. § 3.303 (2003).  The April 2001 
VA radiology report noted an impression of small bilateral 
pleural plaques with a small amount of calcium, findings 
supporting a clinical history of asbestos exposure.  Further, 
the examiner in the January 2003 VA examination report 
diagnosed the veteran with pleural plaque, consistent with 
prior exposure to asbestos.  The Board finds that this 
evidence establishes a current disability of pleural plaque, 
consistent with the VA Adjudication Procedure Manual, M21-1, 
which notes that pleural plaque is an asbestos-related 
disease, and if service connected, should be rated analogous 
to asbestosis.  See M21-1, Part VI, Chapter 7, section 7.21.   

The Board also finds that the veteran was exposed to asbestos 
during service.  In the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
veteran's service records indicated that he served as a 
gunner's mate and that he served on a vessel during enemy air 
attacks, carrier strikes, and landing operations in the South 
Pacific, and that he provided close fire support during 
landing operations.  The Board thus finds that the veteran 
engaged in combat with the enemy, and accepts the veteran's 
assertions that he assisted maintenance men during service to 
repair the pipes and boiler system by tearing old asbestos 
wrapping off of the pipes.  

Finally, the statement of the examiner in the January 2003 VA 
examination report establishes a nexus between the veteran's 
in-service exposure to asbestos and his current disability of 
pleural plaque, noting that the veteran's pleural plaque was 
consistent with prior exposure to asbestos, that the veteran 
had a reliable history of asbestos exposure in service, and 
had an appropriate lag time between exposure and detection.

Based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for pleural plaque.

ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for pleural plaque is 
granted.


REMAND

In a statement dated in July 2000, a private physician 
indicated that the veteran had severe COPD, and that it was 
clearly evident that the veteran's "problem" could well be 
related to his asbestos exposure.  His assessment was "COPD, 
history of asbestos exposure."  Further, in the January 2003 
VA examination report, the examiner stated that the asbestos 
exposure in combination with the veteran's long history of 
cigarette smoking did put this veteran at higher risk for the 
development of COPD than he would have had had he only smoked 
cigarettes and not been exposed to asbestos.  Accordingly, 
this case as pertaining to the issue of service connection 
for COPD/emphysema is REMANDED for the following action:

Obtain an opinion from a VA physician, 
requesting that the physician review the 
veteran's claims file and address and 
discuss whether it is at least as likely 
as not that the veteran's COPD/emphysema 
is related to asbestos exposure and 
service-connected pleural plaques.  The 
physician should support his or her 
opinion with appropriate explanation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



